Order filed March 30, 2006












 








 




Order filed March 30, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00145-CV 
                                                    __________
 
                             IN THE INTEREST OF G.G.N., A CHILD
 
 

 
                                         On
Appeal from the 106th District Court
 
                                                         Gaines
County, Texas
 
                                               Trial
Court Cause No. 0307-14622
 

 
                                                                     O
R D E R
Our former opinion and judgment dated February 23,
2006, are withdrawn, and our opinion and judgment dated March 30, 2006, are
substituted therefor.  The Attorney
General=s motion
for  rehearing is granted.
 
PER CURIAM
 
March 30, 2006
Panel
consists of: Wright, C.J., and
McCall,
J, and Strange, J.
 




Opinion filed March 30, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                    __________
 
                                                          No. 11-05-00145-CV 
                                                    __________
 
                             IN THE INTEREST OF G.G.N., A CHILD
 
 

 
                                            On
Appeal from the 106th District Court
 
                                                           Gaines
County, Texas
 
                                                  Trial
Court Cause No. 0307-14622
 

 
                                                M
E M O R A N D U M    O P I N I O N
Michael
J. Cisneros perfected this appeal from the trial court=s January 20, 2005, order denying the
appeal from the associate judge=s hearing.  Upon
concession of error, we reverse and remand.
In
his brief, Cisneros contends that error occurred when a de novo hearing was not
conducted  pursuant to Tex. Fam. Code Ann. ' 201.015 (Vernon 2002).  In its brief, the Attorney General concedes
error.
Therefore,
the order of the trial court is reversed, and the cause is remanded to that
court.
 
PER CURIAM
 
March 30, 2006
Panel consists of:  
Wright, C.J., and
McCall, J., and Strange, J.